        Case 7:21-cv-00465-LSC Document 38 Filed 04/27/21 Page 1 of 2                   FILED
                                                                               2021 Apr-27 PM 08:49
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION


WEST VIRGINIA, et al.,                )
                                      )
            Plaintiffs,               )
                                      )   Case No.: 7:21-cv-00465-LSC
v.                                    )
                                      )
U.S. DEPARTMENT OF THE                )
TREASURY, et al.,                     )
                                      )
            Defendants.               )

                          NOTICE OF APPEARANCE

      PLEASE TAKE NOTICE that the undersigned, David I. Schoen, hereby

gives notice of his appearance in the above-captioned cause as local counsel for

the National Taxpayers Union Foundation, proceeding herein as amicus curiae.

                             Respectfully submitted,

                               /s/ David I. Schoen
                                David I. Schoen
                               (ASB-0860-O42D)
          Case 7:21-cv-00465-LSC Document 38 Filed 04/27/21 Page 2 of 2




                         CERTIFICATE OF SERVICE

      I hereby certify that on the 27th day of April, I caused the foregoing to be

served on all counsel of record, by filing the same through this Court’s ECF

system.
                                /s/ David I. Schoen
                                 David I. Schoen
                                (ASB-0860-O42D)

David I. Schoen
Attorney at Law
2800 Zelda Road, Suite 100-6
Montgomery, Alabama 36106
Phone: 334-395-6611
E-Fax: 917-591-7586
E-Mail: DSchoen593@aol.com; Schoenlawfirm@gmail.com
Local Counsel for Amicus Curiae
National Taxpayers Union Foundation




                                          2
